


Exhibit 10.2




AMENDMENT NO. 1
to the
INDEMNIFICATION AGREEMENT
The Indemnification Agreement (the “Agreement”) dated the [•] day of [•], 20[•],
by and between MDU Resources Group, Inc., a Delaware corporation (the
“Company”), and [•], an individual (the “Indemnitee”) is hereby amended as
follows:


WHEREAS, 10 Del. C. Section 3114(b) provides that every nonresident of the State
of Delaware who is appointed as an officer of the Company is deemed to have
consented to the appointment of the registered agent of the Company for service
of process in proceedings brought in Delaware in which such officer is a
necessary or proper party or in any action against such officer for violation of
a duty in such capacity; and


WHEREAS, the term “officer” as defined by 10 Del. C. Section 3114(b) means an
officer of the Company who (i) is or was the president, chief executive officer,
chief operating officer, chief financial officer, chief legal officer,
controller, treasurer or chief accounting officer of the Company at any time
during the course of conduct alleged in the action or proceeding to be wrongful,
(ii) is or was identified in the Company’s public filings with the Securities
and Exchange Commission because such person is or was one of the most highly
compensated executive officers of the Company at any time during the course of
conduct alleged in the action or proceeding to be wrongful or (iii) has, by
written agreement with the Company, consented to be identified as an “officer”
for purposes of 10 Del. C. Section 3114(b); and


WHEREAS, the Indemnitee wishes to consent to be identified as an “officer” for
purposes of 10 Del. C. Section 3114(b), regardless of whether the Indemnitee
would otherwise fall within the definition of “officer” set forth in that
section.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and in the Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Indemnitee
hereby agree that Article 11, Section 11.5 is amended to add paragraph (b) as
follows:


(b) The Indemnitee hereby consents to be identified as an “officer” for purposes
of 10 Del. C. Section 3114(b), regardless of whether Indemnitee would otherwise
fall within the definition of “officer” set forth in that section.

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1, dated
the [•] day of [•], 20[•].
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

 
 
 
MDU RESOURCES GROUP, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 



2